DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 14, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the micro-digit grooves" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the surface of the arteriovenous graft comprises three micro-digit grooves.”  It is unclear if these grooves are the same plurality of grooves formed into a surface as disclosed in claim 3.  
The term "a standard arteriovenous graft" in claims 14, 15 and 20 is a relative term which renders the claim indefinite.  The term "a standard arteriovenous graft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orion et al. US 2014/0194910 in view of Lundh et al. US 2008/0294245.
Regarding claim 1, Orion et al. discloses an arteriovenous graft operable for attaching to a vein, the arteriovenous graft comprising:
an arteriovenous graft 1232 placed within the vascular and will  having an arterial anastomosis end and a venous anastomosis end, the arteriovenous graft operable to couple the vein at a venous anastomosis (arteriovenous graft by definition connects between an artery and a vein, paragraph 0164, figure 12B),
wherein the venous anastomosis between the venous anastomosis end of the arteriovenous graft and the vein is arranged at an angle from less than 90° to about 13° (configured to have this arrangement, angle less than 90 degrees as shown in figure 12B).
Orion et al. does not explicitly disclose the arteriovenous graft being formed of a biocompatible material.
Lundh et al. similarly teaches a graft 4 for connecting an artery 3 to form an anastomosis (figure 4), the graft made from a biocompatible material to enable the prosthesis to adopt and maintain the shape under physiological conditions after implantation (paragraph 0090).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide a biocompatible material for the graft, as taught by 
Regarding claim 2, Orion et al. discloses wherein the angle of the venous anastomosis is tailored to reduce a vein wall area over which pathologically high and/or pathologically low shear strain rates occur (paragraph 0167, low shear stress and turbulence are diminished or eliminated, angle of the graft with the modifying elements which affect the angle along a portion to adjust flow).
Regarding claims 3, Orion et al. discloses a plurality of grooves formed into a surface of the arteriovenous graft adjacent to the venous anastomosis end of the graft (paragraph 0023, 0111, 0113; a plurality of modifying elements including one or more walls having a concave trough, for example, portions 1222 and 1214 which may be configured to be at the venous anastomosis end of the graft, as described in embodiment shown in figure 2C, the modifying elements may be formed in any desirable location).
Regarding claims 4-6, Orion et al. discloses a plurality of grooves formed into a surface of the arteriovenous graft (paragraphs 0023, 0111, 0113, a plurality of dimensions and a plurality of flow modifying elements comprised of indents having concave walls) adjacent to the venous anastomosis end of the graft as discussed above, but does not explicitly disclose the plurality of grooves being micro-digit grooves being three micro-digit having a width of from about 0.5 mm to about 5.0 mm and a length of from about 1.0 mm to about 10 mm.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide three grooves having the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 7 and 9, Orion et al. further comprises a indent formed into the surface of the graft adjacent the venous anastomosis end, but does not explicitly disclose a lachrymiform shaped indent, the lachrymiform indent has a length of from about 1 mm to about 15 mm.

It would have been an obvious matter of design choice to lachrymiform shape to diminish or eliminate local turbulence or shear strain, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lachrymiform shape to have a length of from about 1mm to about 15mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 10-13, Orion et al. teaches the arteriovenous graft essentially as claimed above, but fails to disclose the graft having a length of about 50mm to about 200mm, wherein the arteriovenous graft has a diameter that tapers from the arterial anastomosis end to the venous anastomosis end, the arterial anastomosis end having a diameter from about 3 mm to about 5 mm and the venous anastomosis end having a diameter of from about 6mm mm to about 10 mm, wherein the venous anastomosis between the venous anastomosis end of the arteriovenous graft and the vein is configured to be arranged at an angle of about 30°, wherein the venous anastomosis end has a semi major axis of from about 15 mm to about 30 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the graft having a length of about 50mm to about 200mm, wherein the arteriovenous graft has a diameter that tapers from the arterial anastomosis end to the venous anastomosis end, the arterial anastomosis end having a diameter from about 3 mm to about 5 mm and the 
Regarding claims 14 and 15, Orion et al. discloses the arteriovenous graft configured to have a lower shear rate due to the flow modifying elements for the arteriovenous graft which diminish or eliminate low shear stress at the angle as depicted (figure 12B, paragraph 0167, low shear stress and turbulence are diminished or eliminated), and may be configured to be lower than an arteriovenous graft arranged at 90 degrees depending on the size or placement of the graft flow modifying members or graft position.  Orion et al. does not explicitly disclose the shear rate being a lower low shear rate and a lower high shear rate.  However, as it is disclosed that the shear rate in general is diminished, it would have been obvious to one having ordinary skill in the art to realize and would be configured to reduce both the high shear rate and the low shear rate depending on the location or size of the flow modifying members.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orion et al. US 2014/0194910.
Regarding claim 16, Orion et al. discloses a method of reducing the risk of graft thrombosis and extending patency of an arteriovenous graft, comprising: attaching an arteriovenous graft having a venous anastomosis end and an arterial anastomosis end to a vein at a venous anastomosis (arteriovenous graft 1232; arteriovenous graft by definition is a connection between an artery and a vein); and attaching the arterial anastomosis end of the arteriovenous graft to an artery at a second venous anastomosis (attached with an arteriovenous graft 1232), wherein the arteriovenous graft 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the venous anastomosis between the venous anastomosis end of the arteriovenous graft and the vein configured to be arranged at an angle of about 30°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Orion et al. discloses wherein the angle of the venous anastomosis and/or the placement of the plurality of grooves formed within the surface of the arteriovenous graft are tailored to reduce a vein wall area over which pathologically high and/or pathologically low shear strain rates occur (paragraph 0167, low shear stress and turbulence are diminished or eliminated with flow modifying members).
Regarding claim 18, Orion et al. discloses a plurality of grooves formed into a surface of the arteriovenous graft (paragraphs 0023, 0111, 0113, a plurality of dimensions and a plurality of flow modifying elements comprised of indents having concave walls) adjacent to the venous anastomosis end, the grooves having a variety of shapes or sizes (paragraph 0021-0023, 0110) of the graft as discussed above, but does not explicitly disclose the plurality of grooves being micro-digit grooves.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to In re Aller, 105 USPQ 233.
Regarding claim 19, Orion et al. comprises forming an indent into the surface of the graft adjacent the venous anastomosis end, selecting one of a tridimensional shape or a variety of predetermined geometrical shapes and sizes known to diminish or eliminating shear strain or local turbulence (paragraph 0021-0023, 0110), but fails to explicitly disclose the indent forming a lachrymiform shape.  It would have been an obvious matter of design choice to lachrymiform shape to diminish or eliminate local turbulence or shear strain, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  
Regarding claim 20, Orion et al. discloses the arteriovenous graft configured to have a lower shear rate due to the flow modifying elements for the arteriovenous graft which diminish or eliminate low shear stress at the angle as depicted (figure 12B, paragraph 0167, low shear stress and turbulence are diminished or eliminated), and may be configured to be lower than an arteriovenous graft arranged at 90 degrees depending on the size or placement of the graft flow modifying members or graft position.  Orion et al. does not explicitly disclose the shear rate being a lower high shear rate.  However, as it is disclosed that the shear rate in general is diminished, it would have been obvious to one having ordinary skill in the art to realize and would be configured to reduce both the high shear rate or the low shear rate depending on the location or size of the flow modifying members.




Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose an arteriovenous graft comprising a plurality of grooves formed within the lachrymiform indent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.C.L/Examiner, Art Unit 3771 
/DIANE D YABUT/Primary Examiner, Art Unit 3771